UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1023



JOYCE DAVIS,

                                            Plaintiff - Appellant,

          versus


VIRGINIA COMMONWEALTH UNIVERSITY/MEDICAL COL-
LEGE OF VIRGINIA; MICHAEL OLIVER, individually
and in his official capacity as Nurse Manager,
Virginia Commonwealth University,

                                           Defendants - Appellees,

          and


AMY NECHAMKIN, individually and in her offi-
cial capacity as Office Manager, Psychiatry
Department, Virginia Commonwealth University,

                                                        Defendant.



                            No. 00-1062



JOYCE DAVIS,

                                             Plaintiff - Appellee,

          versus


VIRGINIA COMMONWEALTH UNIVERSITY/MEDICAL COL-
LEGE OF VIRGINIA,
                                           Defendant - Appellant,

             and


AMY NECHAMKIN, individually and in her offi-
cial capacity as Office Manager, Psychiatry
Department, Virginia Commonwealth University;
MICHAEL OLIVER, individually and in his offi-
cial capacity as Nurse Manager, Virginia Com-
monwealth University,

                                                        Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-496)


Submitted:     January 31, 2001        Decided:   February 9, 2001


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


No. 00-1023 affirmed and No. 00-1062 dismissed by unpublished per
curiam opinion.


Beverly D. Crawford, Richmond, Virginia, for Appellant. Mark L.
Earley, Attorney General of Virginia, Judith W. Jagdmann, Deputy
Attorney General, Guy W. Horsley, Jr., Senior Assistant Attorney
General and Chief, Sydney E. Rab, Assistant Attorney General,
Pamela F. Boston, Special Assistant Attorney General, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In No. 00-1023, Joyce Davis appeals the district court’s order

granting summary judgment for Defendants in her suit under the

Americans with Disabilities Act.       In No. 00-1062, Defendants cross

appeal the denial of Eleventh Amendment immunity.        We previously

granted Davis’s motion to submit the case without oral argument.

Regarding the merits of Davis’s suit, we have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm Davis’s appeal on the reasoning of the dis-

trict court.   Davis v. Virginia Commonwealth Univ., No. CA-96-496

(E.D. Va. Dec. 14, 1999). Because this ruling disposes of the case,

we decline to address the Eleventh Amendment issue and, therefore,

dismiss Defendants’ appeal.




                                             No. 00-1023 - AFFIRMED

                                             No. 00-1062 - DISMISSED




                                   3